EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Eisen (Reg. No. 41009) on 03/16/2022.

The application has been amended as follows: 

Claim 16. (currently amended) A method comprising:
querying a plurality of nodes in a cluster for information associated with a packet, wherein the packet is identified by a cluster-wide unique identifier (ID) generated by an originating node of the plurality of nodes;
obtaining contents of record buffers from the plurality of nodes, wherein the contents of the record buffers includes at least the cluster-wide unique ID of the packet and one or more descriptions of operations performed on the packet, wherein each of the one or more descriptions of operations performed on the packet has an associated counter value from a running counter associated with the packet;
combining the contents of the record buffers from the plurality of nodes to obtain combined contents; and
combined contents 

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Keppel et al. (2017/0187587) discloses a method comprising: selecting a packet for tracing, the packet being configured to traverse through a cluster comprising a plurality of nodes.

However, the prior art of record fails to teach or suggest for a packet to be traced as it traverses through a cluster comprising a plurality of nodes, generating a cluster-wide unique identifier (ID) to be associated with the packet; recording at least the cluster-wide unique ID and an initial value of a running counter for the packet in a first record buffer stored on a first node of the plurality of nodes; recording descriptions of a plurality of operations performed on the packet in the first record buffer along with a current value of the running counter, wherein the current value of the running counter is incremented after each one of the descriptions of the plurality of operations performed is recorded; and providing the packet to a second node of the plurality of nodes, the 

Similar limitations are present with independent claims 11 and 16. Therefore, Claims 1, 11, and 16 are allowed because of the combination of other limitations and the limitations listed above.


Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment” or “Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
03/16/2022